DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not found persuasive for the following reasons.
Applicant argues the novelty/rejection of the claims, on page 10 of the reply filed 02/22/2021, that the cited references alone or in combination do not teach the threshold is determined based on a minimum number of data points used by each of a plurality of forecasting mechanisms to generate respective test forecasts. Applicant also indicates that the examiner previously agreed and/or suggested that the claim amendments overcome the cited references. However, although the examiner indicated clarification of how the number data points in the test set (i.e. recited second subset) and output forecast is determined would likely overcome the cited references, the current amendments to the claims are not sufficient to do so for the reasons discussed below. 
Bledsoe teaches determining “if a sufficient number of samples or observations are available to test an entrant forecasting model for a given time period.” Bledsoe at paragraph 88; See also Bledsoe at paragraph 89. 
This determining whether there are sufficient samples/observations to test a forecasting model includes determining whether the training set (i.e. the recited first subset) has a sufficient number of samples/observations because the training set is used to generate the entrant forecast. Bledsoe at paragraph 90. Bledsoe further indicates this in the when disclosing what happens when there are insufficient samples/observations, stating that “when there are no observations or there are insufficient observations for a time series to train entrant forecasting models, only naïve forecasting models would be selected to be part of the set of entrant forecasting models (emphasis added). Bledsoe at paragraph 80. That is, Bledsoe determines whether there are sufficient samples/observations (i.e. data points) in the training set (i.e. the recited first subset) to train the forecasting model such that it can be tested using the testing set. Determining the sufficiency of the number, or count, of observations in the training set to train the forecast model such that it can be test is determining a minimum number of data points used by the forecasting mechanism because “sufficiency” indicates a minimum. Therefore, Bledsoe and Hyndman teach a processor to “determine that a count of the plurality of data points in the first subset meets a threshold, wherein the threshold comprises a minimum number of data points used by each of a plurality of forecasting mechanisms to generate respective forecasts” as recited in independent claims 1, 13, and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4, 6-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe et al., U.S. Patent Application Publication No. 2018/0300737 (hereinafter Bledsoe) in view of Hyndman, Rob J, “Measuring forecast accuracy” (hereinafter Hyndman).
Regarding claims 1 and 13, taking claim 1 as exemplary, Bledsoe teaches a system for time series data forecasting, the system comprising: 
a memory [Memory unit 203. Paragraph 36]; and 
a processor [processor 207. Paragraph 36], wherein the memory includes instructions executable by the processor to: 
receive time series data to forecast, the time series data including a plurality of data points [The time series forecasting server (TSF) receives a time series of data. Paragraph 31]; 
separate the time series data into a first subset of the plurality of data points and a second subset of the plurality of data points [The TSF server defines/separates the time series into a training set (i.e. first subset) and a testing set (i.e. second subset). Paragraphs 89 and 103; FIG. 7];
determine that a count of the plurality of data points in the first subset meets a threshold, wherein the threshold comprises a minimum number of data points used by each of a plurality of forecasting mechanisms to generate respective forecasts [At step 603, it is determined whether a sufficient number of samples/observations are available to test the forecasting model for give time period. Paragraphs 88-89 and FIG. 6];
responsive to the determination that the count meets the threshold, generate the respective test forecasts with the plurality of forecasting mechanisms using the first subset of the plurality of data points as inputs to the plurality of forecasting mechanisms [TSF server produces forecasted values using forecasting models if there are sufficient samples/observations using the f. Bledsoe at paragraphs 30, 89-90, 103 and FIG. 6]; 
determine respective errors for the plurality of forecasting mechanisms, comprising comparing the respective test forecasts to the second subset of the plurality of data points [Accuracy scores are determined for each of the models by comparing to known values (i.e. second subset). Paragraphs 30, 45, and 91]; 
select one of the plurality of forecasting mechanisms based on the errors [The accuracy scores are used to select the forecasting model as the elected model. Paragraph 99]; and 
generate an output forecast with the selected forecasting mechanism using the first and second subsets of the plurality of data points as inputs to the selected forecasting mechanism [The elected forecast engine generates forecast values on the time series (i.e. the first and second subsets). See paragraphs 46 and 86].
Bledsoe doesn’t teach that the output forecast comprises a count of forecast data points equal to a count of the plurality of data points in the second subset. In the same field of time series forecasting, Hyndman teaches generating an output forecast comprising a count of forecast data points equal to a count of the plurality of data points in the second subset [The test set size (i.e. count of the plurality of data points in the second subset) is at least as large (i.e. equal to or greater) the maximum forecast horizon (i.e. the count of forecast data points). Hyndman at section 1, page 1.]. Hyndman teaches that having the test set size equal to (or greater than) the output forecast count (i.e. forecast horizon) is ideal, indicating that forecasted errors/accuracy can be used to measure how well the model is likely to forecast new data [Hyndman at section 1, page 1.]. Therefore, using a test set size equal to the output forecast count will result in a more accurate forecast. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the invention, to modify Bledsoe’s generation of an output forecast so that the output forecast comprises a count of forecast data points equal to a count of the plurality of data points in the test set (i.e. second subset) as taught by Hyndman because it would improve the accuracy of the forecast.

Regarding claim 14, Bledsoe and Hyndman teach the method of claim 13, wherein the output forecast comprises a number of forecast data points that is based on a count of the plurality of data points in the second subset [The test set size (i.e. count of the plurality of data points in the second subset) is at least as large (i.e. equal to or greater) the maximum forecast horizon (i.e. the count of forecast data points). Hyndman at section 1, page 1.].

Regarding claim 4, Bledsoe and Hyndman teach the system of claim 1, wherein the time series data includes values of indicators associated with attributes of a computing device of a computer network [The time series data are values associated with a network of production sensors or network of commerce servers. Paragraphs 34-35], wherein the computer network is associated with an instance of platform software used to generate the time series data [The received time series data is generated by a platform software instance. Paragraph 31].

Regarding claims 6 and 16, taking claim 6 as exemplary, Bledsoe and Hyndman teach the system of claim 1, wherein the instructions to generate the respective test forecasts with the plurality of forecasting mechanisms using the first subset of the plurality of data points as inputs to the plurality of forecasting mechanisms include instructions to: 
exclude the second subset of the plurality of data points from use in the generation of the respective test forecasts [The training of the respective entrant forecast uses only the training set (i.e. first subset) and excludes the test set (i.e. second subset). Paragraph 89].

Regarding claims 7 and 17, taking claim 7 as exemplary, Bledsoe and Hyndman teach the system of claim 1, wherein the instructions to determine the respective errors for the plurality of forecasting mechanisms include instructions to: 
determine a respective mean absolute scaled error scores for the respective test forecasts based on the plurality of forecasting mechanism with which the respective test forecasts are generated [The mean absolute scaled error (MASE) score is used for the accuracy score. Paragraphs 95, 115 and FIG. 11]. 

Regarding claims 8 and 18, taking claim 8 as exemplary, Bledsoe and Hyndman teach the system of claim 7, wherein the instructions to select one of the plurality of forecasting mechanisms based on the errors include instructions to: 
[The highest rated and, thereby, selected forecast model is that with the lowest MASE score. See Paragraph 115 and FIG. 11].

Regarding claim 9, Bledsoe and Hyndman teach the system of claim 1, wherein the time series data is first time series data and the output forecast is a first output forecast, wherein the instructions include instructions to: receive second time series data to forecast; and generate a second output forecast for the second time series data with the selected forecasting mechanism using data points of the second time series data [Periodic forecasting accuracy assessments are performed. Paragraph 46. Therefore, a second output forecast is generated on new, more recent, time series (i.e. a second time series).].

Regarding claims 10 and 19, taking claim 10 as exemplary, Bledsoe and Hyndman teach the system of claim 1, wherein the instructions include instructions to: 
select a default forecasting mechanism of the plurality of forecasting mechanisms responsive to a determination that the count of the plurality of data points does not meet the threshold [When there is insufficient samples/observations then a naïve (default) forecasting mechanism is used. Paragraph 80].

Regarding claim 11, Bledsoe and Hyndman teach the system of claim 10, wherein the default forecasting mechanism is selected from the plurality of forecasting mechanisms according to an order of the plurality of forecasting mechanisms and requirements of the plurality of forecasting mechanisms [The elected naïve (default) forecasting mechanism is selected from a plurality of native forecasting mechanisms according to the rank/order of accuracy scores and model requirements. See paragraphs 99, 107, and 109].

Regarding claim 20, Bledsoe teaches a non-transitory computer-readable storage medium, comprising processor-executable routines that, when executed by a processor, facilitate a performance of operations comprising: 
separating the time series data including a plurality of data points into a first subset of the plurality of data points and a second subset of the plurality of data points [The TSF server defines/separates the time series into a training set (i.e. first subset) and a testing set (i.e. second subset). Paragraphs 89 and 103; FIG. 7];
determining that a count of the plurality of data points in the first subset meets a threshold, wherein the threshold comprises a minimum number of data points used by each of a plurality of forecasting mechanisms to generate respective forecasts [At step 603, it is determined whether a sufficient number of samples/observations are available to test the forecasting model for give time period. Paragraphs 88-89 and FIG. 6];
running the plurality of forecasting mechanisms using the first subset of the plurality of data points as inputs to generate the respective test forecasts, wherein the first subset of the plurality of data points excludes the second subset of the plurality of data points [TSF server produces forecasted values using a plurality of forecasting models using a training set (i.e. first subset) that excludes a testing set (i.e. second subset). Bledsoe at paragraphs 30, 89-90 and FIG. 6]; 
determining respective errors for the plurality of forecasting mechanisms based at least on comparisons between data points of the respective test forecasts and the second subset of the plurality of data points [Accuracy scores are determined for each of the models by comparing to known values in the testing set (i.e. second subset). Paragraphs 30, 45, and 91]; 
selecting a forecasting mechanism from the plurality of forecasting mechanisms based at least on the respective errors [The accuracy scores are used to select the forecasting model as the elected model. Paragraph 99]; and
running the selected forecast mechanism using the plurality of data points as inputs to generate an output forecast [The elected forecast engine generates forecast values on the time series (i.e. the first and second subsets). See paragraphs 46 and 86]
Bledsoe doesn’t teach: determining a count of data points to forecast, based on a count of the plurality of data points in the second subset; and that the output forecast comprising a count of forecast data points equal to the count of data points to forecast. In the same field of time series forecasting, Hyndman teaches determining a count of data points to forecast, based on a count of the plurality of data points in the second subset; and that the output forecast comprising a count of forecast data points equal to the count of data points to forecast [The test set size is at least as large (i.e. equal to or greater) the maximum forecast horizon. Hyndman at section 1, page 1. Therefore, the forecast horizon (i.e. count of data points to forecast) is less than or equal to (i.e. depends upon) the test set size (i.e. count of data points in the second subset).]. Hyndman teaches that having the forecast horizon equal to (or less than) the test set size is ideal, indicating that forecasted errors/accuracy can be used to measure how well the model is likely to forecast new data [Hyndman at section 1, page 1.]. Therefore, using outputting a forecast count equal to the test set size will result in a more accurate forecast. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the invention, to modify Bledsoe’s forecast to further include determining a count of data points to forecast, based on a count of the plurality of data points in the second subset, outputting a forecast comprising a count of forecast data points equal to the count of data points to forecasts as taught by Hyndman because it would improve the accuracy of the forecast.


Claims 5, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe and Hyndman and, further, in view of Chalermarrewong et al., “Failure Prediction of Data Centers Using Time Series and Fault Tree Analysis” (hereinafter Chalermarrewong).

Regarding claim 5, Bledsoe and Hyndman teach the system of claim 1, wherein a data point of the plurality of data points indicates that a computing device of a computer network experienced an event [Times series data indicates various event of sensors/servers (i.e. computing devices) of a computer network. Paragraphs 34 and 35], wherein the computer network is associated with an instance of platform software used to generate the time series data [The received time series data is generated by a platform software instance. Paragraph 31]. Bledsoe doesn’t teach that a data point of the plurality of data points indicates that a computing device of a computer network experienced a failure. However, in the same field of time series forecasting, Chalermarrewong teaches receiving time series data to forecast, the time series data including a plurality of data points, wherein a data point of the plurality of data points indicates that a computing device of a computer network experienced a failure [Chalermarrewong at Section III on page 795; Fig. 1]. Forecasting of data center failures (i.e. that a computing device of a computer network experienced a failure) improves system performance by enabling failures to be gracefully handled [Chalermarrewong at Abstract]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the forecastings time series data including a plurality of data points of Bledsoe so that the a data point of the plurality of data points indicates that a computing device of a computer network experienced a failure as taught by Chalermarrewong because doing so would improve overall system performance.

Regarding claim 12, Bledsoe and Hyndman teach the system of claim 1, wherein the threshold is a first threshold and the data points of the plurality of data points correspond to incidents associated with an instance of platform software used to generate the time series data [The received time series data is generated by a platform software instance. Paragraph 31], wherein the instructions include instructions to: perform a remedial action to resolve at least some of the incidents [Based on the forecasted values, compute devices can be calibrated. Paragraph 30]. Bledsoe doesn’t teach that the instructions include instructions to: responsive to a determination that the count of the plurality of data points in the first subset meets a second threshold, perform a remedial action to resolve at least some of the incidents. However, in the same field of time series forecasting, Chalermarrewong teaches receiving time series data to forecast, the time series data including a plurality of data points, responsive to a determination that the count of the plurality of data points in a first subset meets a threshold, perform a remedial action to resolve at least some of the incidents [Various parameters, which are monitored in real time and include the training set, indicative a failures are monitored and compared to a threshold (Chalermarrewong at Section III(B)) and, responsive to the threshold being met, then migration is performed (Chalermarrewong at Section III(C) and (D)).]. Forecasting of data center failures (i.e. that a [Chalermarrewong at Abstract]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the forecasting time series data including a plurality of data points of Bledsoe so that responsive to a determination that the count of the plurality of data points in the first subset meets a second threshold, perform a remedial action to resolve at least some of the incidents as taught by Chalermarrewong because doing so would improve overall system performance.

Regarding claim 22, Bledsoe and Hyndman teach the system of claim 1, wherein the data points of the time series are associated with a variety of types of data [Bledsoe at paragraph 20]. Bledsoe doesn’t explicitly teach that the data points of the time series are associated one or more information technology incidents. However, in the same field of time series forecasting, Chalermarrewong teaches receiving time series data to forecast, the time series data including a plurality of data points, wherein a data point of the plurality of data points indicates that a computing device of a computer network experienced a failure (i.e. are associated with one or more information technology incidents) [Chalermarrewong at Section III on page 795; Fig. 1]. Forecasting of data center failures (i.e. that a computing device of a computer network experienced a failure) improves system performance by enabling failures to be gracefully handled [Chalermarrewong at Abstract]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the forecastings time series data including a plurality of data points of Bledsoe so that the a data point of the plurality of data points indicates that a computing device of a computer network experienced a failure (i.e. are associated with one or more information technology incidents) as taught by Chalermarrewong because doing so would improve overall system performance.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bledsoe and Hyndman and, further, in view of Crosswhite, U.S. Patent No. 6,611,726.
Regarding claim 22, Bledsoe and Hyndman teach the system of claim 1. Bledsoe and Hyndman don’t that the memory includes instructions executable by the processor to: identify a gap between two [Missing data (i.e. a gap) in the data is identified. Crosswhite at column 9, lines 16-21]; and generate one or more interpolated data points between the two data points of the plurality of data points in the times based on one or more neighboring points within the plurality of data points in the time series data [When data is missing, interpolation is used to estimate (i.e. generate) the missing data values based on the neighboring data, such as averaging neighboring data. Crosswhite at column 9, lines 16-29; column 3, lines 25-35]; and add the one or more interpolated data points to the time series data [The missing data is adjusted (i.e. generated), thereby adding to the time series, which is then used for forecasting. Crosswhite at column 3, lines 25-38]. Crosswhite teaches that such adjusting of data anomalies (e.g. missing data) improves the forecasting accuracy [Crosswhite at column 3, lines 25-38]. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the invention, to modify the memory including instructions executable by the processor to process the time-series of Bledsoe and Hyndman to further: identify a gap between two data points of the plurality of data points in the time series data; and generate one or more interpolated data points between the two data points of the plurality of data points in the times based on one or more neighboring points within the plurality of data points in the time series data; and add the one or more interpolated data points to the time series data as taught by Crosswhite in order to improve the forecasting accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123